       Case 5:20-cv-03082-SAC Document 20 Filed 05/15/20 Page 1 of 14




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS


SEAN CARTER BRADLEY,

                        Plaintiff,

vs.                                          Case No. 20-3082-SAC


DONALD ASH, et al.,

                        Defendants.


                                 O R D E R

      Plaintiff, pro se, has filed this action alleging claims

arising from the laceration of his right thumb and other incidents

during his incarceration at the Wyandotte County Detention Center.1

He brings this case pursuant to 42 U.S.C. § 1983.              This case is

before the court for the purposes of screening pursuant to 28

U.S.C. § 1915A.

I. Screening standards

      Section 1915A requires the court to review cases filed by

prisoners seeking redress from a governmental entity or employee

to determine whether the complaint is frivolous, malicious or fails

to state a claim upon which relief may be granted.                    A court

liberally construes a pro se complaint and applies “less stringent

standards than formal pleadings drafted by lawyers.”             Erickson v.



1 Plaintiff recently moved to the Johnson County Detention Center.   See Doc.
No. 18.

                                      1
      Case 5:20-cv-03082-SAC Document 20 Filed 05/15/20 Page 2 of 14




Pardus, 551 U.S. 89, 94 (2007).         But, a pro se litigant is not

relieved from following the same rules of procedure as any other

litigant. See Green v. Dorrell, 969 F.2d 915, 917 (10th Cir. 1992).

Conclusory allegations without supporting facts “are insufficient

to state a claim upon which relief can be based.”          Hall v. Bellmon,

935 F.2d 1106, 1110 (10th Cir. 1991).        The court “will not supply

additional   factual   allegations      to   round   out     a   plaintiff’s

complaint or construct a legal theory on plaintiff’s behalf.”

Whitney v. New Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997).

     When deciding whether plaintiff’s complaint “fails to state

a claim upon which relief may be granted,” the court must determine

whether   the   complaint   contains     “sufficient       factual     matter,

accepted as true, to ‘state a claim for relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)(quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).               The court

accepts the plaintiff’s well-pled factual allegations as true and

views them in the light most favorable to the plaintiff.                United

States v. Smith, 561 F.3d 1090, 1098 (10th Cir. 2009).               The court

may also consider the exhibits attached to the complaint.                  Id.

The court, however, is not required to accept legal conclusions

alleged in the complaint as true. Iqbal, 556 U.S. at 678. “Thus,

mere ‘labels and conclusions' and ‘a formulaic recitation of the

elements of a cause of action’ will not suffice” to state a claim.



                                    2
      Case 5:20-cv-03082-SAC Document 20 Filed 05/15/20 Page 3 of 14




Khalik v. United Air Lines, 671 F.3d 1188, 1191 (10th Cir. 2012)

(quoting Twombly, 550 U.S. at 555).

     “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.”

Iqbal, 556 U.S. at 678.      “The plausibility standard is not akin to

a ‘probability requirement,’ but it asks for more than a sheer

possibility that a defendant has acted unlawfully.” Id.              “Where a

complaint   pleads   facts    that   are   ‘merely   consistent      with’   a

defendant's   liability,     it   ‘stops   short   of   the   line    between

possibility and plausibility of “entitlement to relief.”’”                Id.

(quoting Twombly, 550 U.S. at 557).

     A viable § 1983 claim must establish that each defendant

caused a violation of plaintiff’s constitutional rights.               Walker

v. Mohiuddin, 947 F.3d 1244, 1249 (10th Cir. 2020)(quoting Pahls

v. Thomas, 718 F.3d 1210, 1228 (10th Cir. 2013)).

     Plaintiffs must do more than show that their rights were
     violated or that defendants, as a collective and
     undifferentiated whole, were responsible for those
     violations. They must identify specific actions taken
     by particular defendants, or specific policies over
     which particular defendants possessed supervisory
     responsibility…

Id. at 1249-50 (quoting Pahls); see also, Robbins v. State of

Oklahoma, 519 F.3d 1242, 1250 (10th Cir. 2008)(“a complaint must

make clear exactly who is alleged to have done what to whom”).




                                     3
       Case 5:20-cv-03082-SAC Document 20 Filed 05/15/20 Page 4 of 14




II.   Plaintiff’s   initial    complaint   (Doc.    No.   1)    and    initial

supplement (Doc. Nos. 4 and 10) with exhibits

      Plaintiff’s initial complaint lists the following defendants:

Donald   Ash,   Wyandotte   County   Sheriff;   D.D.,     a    nurse   at   the

detention center; Ms. Jones, a sheriff’s officer at the detention

center; Mr. David LNU, a maintenance worker at the detention

center; and unnamed defendants (“John Does”) working as nurses at

the detention center.

      Plaintiff alleges that he had been assigned for over a year

to a cell with a faulty latching mechanism that prevented the door

from closing automatically.       The door had to be closed manually.

On January 13, 2020, plaintiff wrote a grievance against defendant

Jones and he showed the grievance to her.          Plaintiff alleges this

made defendant Jones angry.      A week later, according to plaintiff,

on January 20, 2020, defendant Jones slammed his cell door on

plaintiff’s thumb causing injury and significant pain. Plaintiff

claims this was intentional.

      Thereafter, when Jones needed to slam the door, she would

warn plaintiff.     Plaintiff claims that he knows Jones slammed the

door on his thumb intentionally because she said at lunch some

hours before the incident that she noticed plaintiff’s routine

when walks to his cell and asks for the cell door to be shut.



                                     4
      Case 5:20-cv-03082-SAC Document 20 Filed 05/15/20 Page 5 of 14




     Plaintiff asserts that he suffered great pain.                He claims:

that medical treatment was delayed and administered indifferently;

that he bled significantly; that the injury became infected because

common disinfectants were not used; that the thumb looks deformed;

and that he cannot bend the thumb the same.

     A   timeline   of   plaintiff’s    care   is   not    clear    from   the

pleadings.     But, it appears that plaintiff was seen by medical

staff, x-rays were taken, a schedule of treatment was started, and

bandages were applied.      Plaintiff alleges that he was seen for

treatment four or five times.      Doc. No. 1, p. 8.        He asserts that

he was taken off pain relievers on February 10, 2020. His exhibits

indicate that he was placed back on pain medication on February

19, 2020.      Plaintiff alleges that the reinstatement of pain

medication was delayed.

     Finally, plaintiff claims that he was racially mocked and

otherwise ridiculed by medical staff.

III. Rulings

     A. Original complaint

     To allege a claim under § 1983, a plaintiff must show that

his rights under the Constitution or laws of the United States

have been violated.       West v. Atkins, 487 U.S. 42, 48 (1988).

Negligence or carelessness, which is often alleged in plaintiff’s

pleadings, is not grounds for a § 1983 claim.             Rost ex rel. K.C.

v. Steamboat Springs RE-2 School Dist., 511 F.3d 1114,             1126 (10th

                                    5
     Case 5:20-cv-03082-SAC Document 20 Filed 05/15/20 Page 6 of 14




Cir. 2008); Weimer v. Schraeder, 952 F.2d 336, 338 n.2 (10th Cir.

1991).

     Plaintiff’s allegations in the original complaint appear to

be claiming that his Eighth Amendment rights against cruel and

unusual punishment were violated when his hand was shut in the

cell door and when he was denied certain medical care for his

injured thumb.

     Individual liability of a defendant for a § 1983 violation

requires   personal   involvement    in   the    alleged   constitutional

violation, causation of the plaintiff’s injury, and the requisite

state of mind.   Schneider v. City of Grand Junction Police Dept.,

717 F.3d 760, 768-69 (10th Cir. 2013).          A plaintiff may not seek

to impose liability upon a defendant merely because of that

person’s supervisory position or because he rejected a grievance

or ignored a complaint.    See Porro v. Barnes, 624 F.3d 1322, 1327

(10th Cir. 2010); Gallagher v. Shelton, 587 F.3d 1063, 1069 (10th

Cir. 2009).   Nor may a defendant be found liable for an Eighth

Amendment violation unless that person’s state of mind was such

that he or she acted with deliberate indifference to the risk of

substantial injury.    In other words, it must be alleged that the

defendant was both “aware of facts from which the inference could

be drawn that a substantial risk of serious harm exists, and he

must also draw the inference.”      Self v. Crum, 439 F.3d 1227, 1231



                                    6
      Case 5:20-cv-03082-SAC Document 20 Filed 05/15/20 Page 7 of 14




(10th Cir. 2006)(quoting Farmer v. Brennan, 511 U.S. 825, 837

(1994)).

     Plaintiff does not allege facts showing that defendant Ash

was personally involved in the alleged violation of plaintiff’s

Eighth Amendment rights, that defendant Ash caused plaintiff’s

injuries, or that defendant Ash acted or refused to act with

deliberate indifference to a risk of serious harm to plaintiff.

The same is true as to defendant David LNU, a maintenance worker

who did not fix the faulty door.            Therefore, it appears that these

two defendants should be dismissed.

     As    for    defendant   D.D.,   plaintiff’s     allegations       lack   the

detail necessary to state a claim.              Plaintiff alleges that D.D.

was the head nurse during the time in question.                   The complaint

fails to describe what D.D. did or failed to do in the treatment

of plaintiff’s thumb and fails to show that D.D. performed with

deliberate indifference.         The allegations appear comparable to

what was discussed in Walker, 947 F.3d 1249-50.                  D.D. is barely

mentioned    in    the   complaint    and    many   times   in   the    complaint

plaintiff   lumps    together   medical       personnel     or   jail   personnel

without distinguishing what actions are attributable to particular

persons.     As in Walker, the court must find that plaintiff’s

allegations fail to state a constitutional claim for the denial of

medical care against D.D.



                                       7
      Case 5:20-cv-03082-SAC Document 20 Filed 05/15/20 Page 8 of 14




     Plaintiff generally alleges that the course of treatment he

received was inadequate.     His disagreement with the actions of the

medical personnel treating him, however, does not rise to the level

of a constitutional claim. See Arriaga v. Roberts, 2020 WL 2037218

*1 (10th Cir. 4/28/2020)(disagreement over medication); Morris v.

Fallin, 798 Fed.Appx. 261, 270 (10th Cir. 2020)(disagreement over

need for foam wedge or mattress); Dawson v. Archambeau, 763

Fed.Appx. 667, 672 (10th Cir. 2019)(disagreement over hepatitis C

treatment); Rascon v. Douglas, 718 Fed.Appx. 587, 591 (10th Cir.

2017)(disagreement over pain medication); Gee v. Pacheco, 627 F.3d

1178, 1192 (10th Cir. 2010)(same); see also Mata v. Saiz, 427 F.3d

745, 751 (10th Cir. 2005)(“the medical judgment of the physician,

even if grossly negligent, is not subject to second-guessing in

the guise of an Eighth Amendment claim”).

     Defendant Jones is alleged to have slammed the cell door on

plaintiff’s hand.      Plaintiff states that defendant Jones acted

intentionally to harm plaintiff.             But, he alleges no facts to

support this conclusion.     He only claims that defendant Jones told

him before the injury that she knew plaintiff’s habits and customs

when he walked in his cell.        This is not sufficient to suggest

more than a mere possibility that Jones acted with the subjective

intent   to   injure   plaintiff   or   in    reckless   disregard   of   the

substantial risk of serious injury to plaintiff.              See Lane v.

Roberts, 2007 WL 3171501 *3 (D.Kan. 10/24/2007)(screening out an

                                    8
      Case 5:20-cv-03082-SAC Document 20 Filed 05/15/20 Page 9 of 14




excessive force claim against prison guard alleged to have kicked

shut a food pass box causing injury to the plaintiff’s hand).

     Plaintiff also names “John Doe” defendants who are described

as nurses at the Wyandotte County Jail.                  But, he does not state

specifically what John Doe #1 or John Doe #2, for instance, did or

omitted doing in violation of plaintiff’s constitutional rights.

Plaintiff’s allegations are insufficient to identify a defendant

so that fair notice is given of a claim or so that process can be

served.   See Mayfield v. Presbyterian Hospital Administration, 772

Fed.Appx. 680, 686 (10th Cir. 2019); Robbins, 519 F.3d at 1250.

     Some     of   plaintiff’s      allegations          against        the   John    Doe

defendants    concern      claims   of   racial      mockery       or    other   verbal

harassment.        While    this    behavior       may   be   unprofessional          and

inappropriate, the Tenth Circuit has held that it does not amount

to a constitutional violation.           See Moore v. Morris, 116 Fed.Appx.

203, 205 (10th Cir. 2004)(racial epithet); McBride v. Deer, 240

F.3d 1287, 1291 n.3 (10th Cir. 2001)(threats and taunts); Williams

v. Levansailor, 1998 WL 426865 *1 (10th Cir. 7/21/1998)(racist

joke).

     B. Supplement to the complaint – Doc. Nos. 4 and 10

     Plaintiff      has    filed    identical       pleadings       docketed         as   a

supplement    to   the     complaint     and   a    motion    to    supplement        the

complaint.     The supplement suffers from the same deficiencies as

described in the previous section of this order. Plaintiff alleges

                                         9
        Case 5:20-cv-03082-SAC Document 20 Filed 05/15/20 Page 10 of 14




negligence and a disagreement over the course of treatment as

opposed to deliberate indifference to a serious medical need.

Plaintiff fails to identify persons who personally participated in

his medical treatment and fails to specify what those persons did

or failed to do.

        The supplement appears to seek to add a claim regarding

interference with plaintiff’s mail.         Plaintiff, however, does not

identify a defendant and describe specifically what that person

did to interfere with plaintiff’s mail.               Nor does plaintiff

describe a specific injury caused by interference with his mail.

Joinder of this claim also appears improper because it involves

different circumstances and parties.         “While joinder is encouraged

for purposes of judicial economy, the ‘Federal Rules do not

contemplate joinder of different actions against different parties

which    present   entirely   different    factual   and   legal   issues.’”

Golston v. Correct Care Solutions, 2012 WL 2119983 *3 (D.Kan.

6/11/2012)(quoting      Zhu   v.   Countrywide   Realty    Co.,    Inc.,   160

F.Supp.2d 1210, 1225 (D.Kan. 2001)).

        The court shall deny plaintiff’s motion to supplement without

prejudice because plaintiff’s supplemental allegations do not

state a plausible claim for relief, do not give fair notice to

defendants of plaintiff’s claims, and seek to improperly join new

claims to the complaint.



                                      10
      Case 5:20-cv-03082-SAC Document 20 Filed 05/15/20 Page 11 of 14




      C. Motion to supplement the complaint – Doc. No. 19

      Plaintiff’s most recent filing is a motion to supplement the

complaint.      In this pleading, plaintiff complains that he has been

told by defendant D.D. to purchase pain medication from the

commissary and that responses to his grievances are inaccurate.

Plaintiff further asserts that he was denied or given limited

access to a source for legal material by a Sheriff’s officer named

Town because plaintiff filed a civil rights complaint.                     And he

complains of what he characterizes as a racial slur.

      Plaintiff does not attempt to describe facts or cite legal

authority indicating that these claims rise to the level of a

constitutional violation.        He does not allege facts showing that

D.D.’s   decisions      regarding    pain     medication       were     made    with

deliberate indifference to a serious medical need.                    Further, he

does not allege the responses to his grievances were a denial of

due process.      See Tapp v. Proto, 404 Fed.Appx. 563, 566 (3rd Cir.

2010)(no constitutional right to a grievance procedure); Antonelli

v.   Sheahan,    81   F.3d   1422,   1430    (7th   Cir.    1996)(state        inmate

grievance procedures do not give rise to a liberty interest

protected by Due Process clause); Watson v. Evans, 2014 WL 7246800

*7   (D.Kan.    12/17/2014)(failure     to    answer       grievances    does    not

violate constitutional rights or prove injury necessary to claim

denial of access to courts).



                                      11
      Case 5:20-cv-03082-SAC Document 20 Filed 05/15/20 Page 12 of 14




      The    motion     to   supplement     does     not   demonstrate     that

plaintiff’s access to the courts was substantially harmed by the

limits upon his use of legal material.2 Nor does plaintiff describe

facts showing that this alleged retaliation was sufficient to chill

an ordinary person from engaging in this litigation.              See Mocek v.

City of Albuquerque, 813 F.3d 912, 930 (10th Cir. 2015)(to state a

First Amendment retaliation claim, plaintiff must allege among

other things that the defendant’s actions caused him to suffer an

injury   that   would    chill    a   person    of   ordinary   firmness   from

continuing       to      engage       in       constitutionally     protected

activity)(internal quotation omitted).            Finally, as already noted,

the use of a racial slur is certainly deplorable, but not of

constitutional significance.

      D. Miscellaneous filings

      Plaintiff has filed numerous notices or declarations which

the court has reviewed prior to filing this order.              See Doc. Nos.

5, 7, 8, 9, 11, 12, 13, 14, 16, and 17. The court will not consider

new allegations which are not part of the complaint or supplement

to the complaint. But, plaintiff will have an opportunity to amend

the complaint.




2 In order to bring a civil rights claim under § 1983 for the denial of a right
of access to the courts, plaintiff must allege an actual injury or an imminent
actual injury because of the loss or frustration of a nonfrivolous legal claim.
See Lewis v. Casey, 518 U.S. 343, 351-53 (1996).

                                       12
        Case 5:20-cv-03082-SAC Document 20 Filed 05/15/20 Page 13 of 14




       Some of these pleadings refer to payment of the partial filing

fee.    The court will extend the time to pay the partial filing fee

to June 12, 2020.       Plaintiff should be aware that payment of the

partial fee does not relieve plaintiff of the obligation to pay

the full fee, as the court stated in Doc. No. 6. The court has

informed the finance office at the Wyandotte County Detention

Center    of   the   partial   filing   fee   assessment    and   the     other

provisions of Doc. No. 6.

       E. Motion for subpoena

       Plaintiff has filed a motion for subpoenas to be issued to

two officers involved in an incident which is not part of the

allegations in the original complaint or the supplement.            Doc. No.

15.    The court shall not grant this motion because it is premature

and not relevant to the allegations of the complaint.             The motion

is denied without prejudice.

IV. Conclusion

       For the above-stated reasons, the court believes that the

complaint fails to state a federal claim for relief against the

named     defendants.       Plaintiff’s    efforts    to   supplement       the

complaint, including Doc. Nos. 10 and 19, are denied without

prejudice.      Plaintiff’s motion for subpoenas (Doc. No. 15) is

denied without prejudice.        The court shall direct that plaintiff

by June 15, 2020 show cause why plaintiff’s federal claims should

not be dismissed as explained in this order.           In the alternative,

                                      13
     Case 5:20-cv-03082-SAC Document 20 Filed 05/15/20 Page 14 of 14




plaintiff may file an amended complaint by June 15, 2020 which

corrects the deficiencies discussed herein.              An amended complaint

supersedes the original complaint and must contain all of the

claims   upon   which    plaintiff    wishes      to   proceed.     An   amended

complaint   should      not   refer   back   to    the   original   complaint.

Plaintiff is granted time until June 15, 2020 to pay the initial

partial filing fee.       The Clerk is directed to inform the finance

office of plaintiff’s current detention center of the court’s

partial filing fee order.

     IT IS SO ORDERED.

     Dated this 15th day of May, 2020, at Topeka, Kansas.



                              s/Sam A. Crow ____________________________
                              Sam A. Crow, U.S. District Senior Judge




                                       14
